The petitioner, Paul Williams, was charged in Oklahoma county with the crime of murder. At the preliminary examination he was held to the district court without bail and information was filed against him in the district of Oklahoma county, December 20, 1946, and said Paul Williams is now confined in the county jail of Oklahoma county.
Application was made to the district court of Oklahoma county for a writ of habeas corpus and a hearing had thereon on January 18, 1947, and the defendant, Paul Williams, was denied bail.
He has filed his application in this court for a writ of habeas corpus, stating that he is not guilty of the crime of murder, as charged, and that proof of his guilt of the charge of murder is not evident nor that the presumption thereof, great.
This petition was heard by agreement of the parties in this court on January 23, 1947.
It is unnecessary to give a detailed statement of the testimonies presented at the hearing before this court. A complete transcript of the testimony taken at the examination before the district court on the application for a writ of habeas corpus therein was introduced and oral testimony was also heard by the court. The evidence in the transcript from the proceedings below and the oral testimony taken in this court consisted entirely of the defendant's testimony as to the facts of the killing, herein involved. His testimony, standing alone and uncontroverted both in the court below and in this court, is sufficient to raise the presumption of a probable case of accidental and not a premeditated and intentional homicide. This testimony, standing uncontroverted, is sufficient to entitle the *Page 324 
defendant to the writ and the same is granted and said Paul Williams is ordered to be released from the county jail of Oklahoma county upon the giving of bail in the sum of $20,000, to be approved by the court clerk of Oklahoma county.
In keeping with this order, the writ is hereby granted to the above defendant in compliance with the order as above stated.
BAREFOOT, P. J., concurs. JONES, J., absent and not participating.